         Case 1:18-cv-02800-TSC Document 32 Filed 07/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GILBERT P. HYATT,

              Plaintiff,
        v.                                    Case No. 1:18-cv-02800-TSC

 UNITED STATES PATENT AND
 TRADEMARK OFFICE

              Defendant.


                                         Notice

      The parties filed cross motions for summary judgment in the above-captioned matter.

Briefing has been complete since July 12, 2019. Plaintiff maintains his motion for summary

judgment.



Dated: July 14, 2020                              Respectfully submitted,


                                                    /s/ Mark W. DeLaquil
                                                   MARK W. DELAQUIL
                                                       D.C. Bar No. 493545
                                                   ANDREW M. GROSSMAN
                                                       D.C. Bar No. 985166
                                                   BAKER & HOSTETLER LLP
                                                   1050 Connecticut Ave., N.W., Suite 1100
                                                   Washington, D.C. 20036
                                                   (202) 861-1697
                                                   mdelaquil@bakerlaw.com
                                                   agrossman@bakerlaw.com

                                                   Attorneys for Plaintiff Gilbert P. Hyatt
         Case 1:18-cv-02800-TSC Document 32 Filed 07/14/20 Page 2 of 2




                                   Certificate of Service

      I certify that on July 14, 2020, I electronically filed the foregoing with the Court using

the CM/ECF system, which will send a notification to all counsel of record.



Dated: July 14, 2020                               Respectfully submitted,

                                                    /s/ Mark W. DeLaquil
                                                   MARK W. DeLaquil
                                                       D.C. Bar No. 493545
                                                   ANDREW M. GROSSMAN
                                                       D.C. Bar No. 985166
                                                   BAKER & HOSTETLER LLP
                                                   1050 Connecticut Ave., N.W., Suite 1100
                                                   Washington, D.C. 20036
                                                   (202) 861-1697
                                                   mdelaquil@bakerlaw.com
                                                   agrossman@bakerlaw.com

                                                   Attorneys for Plaintiff Gilbert P. Hyatt
